Citation Nr: 0607692	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In March 2004, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
competed, the matter is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Initially, the Board observes that following the RO's 
issuance of the October 2005 Supplemental Statement of the 
Case, the veteran submitted additional evidence pertinent to 
his claim, including medical evidence indicating diastolic 
blood pressure readings of 110 or more.  No waiver of RO 
consideration accompanied this evidence.  In such a 
situation, the law requires that the RO initially consider 
the evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2003).  

In addition, in January 2006, the veteran submitted a 
statement indicating that there are outstanding medical 
records related to his blood pressure, including December and 
January treatment records from the Bath VA Medical Center 
indicating diastolic blood pressure readings over 110.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  VA must also obtain 
outstanding relevant medical records that have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for hypertension.  This 
should specifically include examination 
and treatment records of the Bath VA 
Medical Center dated since September 
2005.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for an appropriate VA 
examination to determine the extent and 
severity of his service-connected 
hypertension.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should state whether the 
veteran's hypertension is productive of:

(i)	diastolic pressure predominantly 100 
or more, or systolic pressure of 160 
or more, or a history of diastolic 
pressure predominantly 100 or more 
requiring continuous medication for 
control; 
(ii)	diastolic pressure is predominantly 
110 or more, or systolic pressure is 
predominantly 200 or more;
(iii)	diastolic pressure of predominantly 
120 or more; or
(iv)	diastolic pressure of predominantly 
130 or more. 

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  If any determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


